Title: From Abigail Smith Adams to Ann Frances Harrod Adams, 7 September 1813
From: Adams, Abigail Smith
To: Adams, Ann Frances Harrod



dear Daughter
Quincy Sepbr 7th 1813

Mrs Dexter went on Sunday morning to your House, as she  promissed me she would on Saturday. the Children all dined with me on Sunday—
I have had such a Succession of company yesterday and to day that I have not been able to get out untill this Evening, when I went up to See the children and found them all happy and at play, mrs Dexter at her spining wheel—I read her that part of your Letter which respected her. She Says she shall wash tomorrow. She will stay untill you return—you must then agree about her further stay—she has sent the cruit by mr Faxon
My love to your sister with whom I sincerely Sympathize. we must remember that our Children are but short favours borrowd now, to be returnd anon—we may feel as parents, but submit in silence as Christians. shall not the Lord of all the earth do right?
I have felt the pangs of loosing an infant, but the still severer anguish when calld to part with a Dear and only Daughter—the delight of my Eyes, and my companion and Friend—but I cannot dwell upon the subject. my duty is to be still.
The vice President Lady and Daughter dined with us to day. mr and mrs otis and mr Foster Mrs Cushing is still with me—
Yours affecly
A Adams